FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        May 16, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
SILVIA GURROLA NAVARRO,

              Petitioner,

v.                                                         No. 12-9561
                                                       (Petition for Review)
ERIC H. HOLDER, JR.,
Attorney General of the United States,

              Respondent.


                            ORDER AND JUDGMENT*


Before KELLY, Circuit Judge, PORFILIO, Senior Circuit Judge, and HOLMES,
Circuit Judge.



       Silvia Gurrola Navarro petitions this court for review of an order of the Board

of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ) order that

denied her application for cancellation of removal. We dismiss the petition for lack

of jurisdiction.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
petition for review. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      I.     Background

      Ms. Gurrola is a native of Mexico who illegally entered the United States in

1995 without being admitted or paroled. Her husband is a lawful permanent resident

(LPR) and she and her husband have two United-States-citizen children: Sahid, born

in 2005, and Alexandra, born in 2006. As an infant, Sahid suffered from a medical

condition that required intestinal surgery, but he has had no subsequent problems.

      In February of 2008, the Department of Homeland Security issued Ms. Gurrola

a notice to appear charging her with inadmissibility as an alien present in the United

States without being admitted or paroled. She conceded the charge of

inadmissibility, but applied for cancellation of removal based on exceptional and

extremely unusual hardship to her husband and children if she were removed to

Mexico. The IJ held a hearing at which Ms. Gurrola and her husband testified

concerning her application. At the conclusion of the hearing, the IJ denied

cancellation of removal. He found that Ms. Gurrola had failed to show exceptional

and extremely unusual hardship to her LPR husband and United-States-citizen

children.

      Ms. Gurrola appealed to the BIA. The BIA affirmed the IJ’s decision that she

had failed to demonstrate the requisite exceptional and extremely unusual hardship if

she were removed to Mexico. Ms. Gurrola now appeals to this court.




                                         -2-
      II.    ANALYSIS

      A nonpermanent resident alien may receive cancellation of removal if she:

      (A) has been physically present in the United States for a continuous
      period of not less than 10 years immediately preceding the date of such
      application;

      (B) has been a person of good moral character during such period;

      (C) has not been convicted of an offense under section 1182(a)(2),
      1227(a)(2), or 1227(a)(3) of this title [except in a case described in
      section 1227(a)(7) of this title where the Attorney General exercises
      discretion to grant a waiver]; and

      (D) establishes that removal would result in exceptional and extremely
      unusual hardship to the alien’s spouse, parent, or child, who is a citizen
      of the United States or an alien lawfully admitted for permanent
      residence.

8 U.S.C. § 1229b(b)(1).

      As noted, the BIA determined that Ms. Gurrola failed to establish the

“exceptional and extremely unusual hardship” required under the statute. Under

8 U.S.C. § 1252(a)(2)(B)(i), this court lacks jurisdiction to review the BIA’s

discretionary finding that an alien “has failed to demonstrate that removal would

cause exceptional and extremely unusual hardship.” Sabido Valdivia v. Gonzales,

423 F.3d 1144, 1148 (10th Cir. 2005) (internal quotation marks omitted).1

Consequently, this court may not review the BIA’s discretionary hardship decision.

      This court does, however, have jurisdiction to review “constitutional claims or

questions of law” presented in a petition for review. 8 U.S.C. § 1252(a)(2)(D). To
1
      This court ordered the parties to brief the jurisdictional issue.


                                          -3-
obtain review of the BIA’s denial of her application for cancellation of removal,

Ms. Gurrola must present a “substantial constitutional issue” for our review.

Alvarez-Delmuro v. Ashcroft, 360 F.3d 1254, 1256 (10th Cir. 2004) (internal

quotation marks omitted). In an attempt to circumvent the jurisdictional bar of

§ 1252(a)(2)(B)(i), Ms. Gurrola argues that the BIA violated her due-process rights

by failing to follow its own precedential decisions.2 But she argues merely that her

circumstances demonstrated exceptional and extremely unusual hardship as compared

to other BIA cases, and that if the agency had correctly evaluated the evidence, it

would have granted her application for cancellation of removal. This does not state a

due-process claim. “In order to make out a claim for a violation of due process, a

claimant must have a liberty or property interest in the outcome of the proceedings.

But in immigration proceedings, a petitioner has no liberty or property interest in

obtaining purely discretionary relief.” Arambula-Medina v. Holder, 572 F.3d 824,

828 (10th Cir. 2009) (citation and internal quotation marks omitted). Aliens are

entitled only to “the minimal procedural due process rights [of] an opportunity to be

heard at a meaningful time and in a meaningful manner.” Id. at 828 (internal

quotation marks omitted). Ms. Gurrola “has not argued that [she] was deprived

of these minimal procedural safeguards. Thus, [she] has not asserted a

non-frivolous constitutional claim sufficient to give [this court] jurisdiction.”
2
      Ms. Gurrola also mentions “equal protection” together with her due-process
claim. See, e.g., Aplt. Jurisdictional Br. at 6, 11. She has not presented an argument
to support an equal protection claim, so we do not address such a claim.


                                          -4-
Salgado-Toribio v. Holder, __ F.3d __, No. 12-9578, 2013 WL 1731220, at *3

(10th Cir. Apr. 23, 2013).

      III.   CONCLUSION

      The petition for review is therefore dismissed for lack of jurisdiction.


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                         -5-